 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    JORGE FERNANDEZ,                                  Case No. 1:19-cv-01220-JLT (PC)

12                        Plaintiff,                    ORDER DENYING MOTION FOR
                                                        APPOINTMENT OF COUNSEL
13            v.
                                                        (Doc. 14)
14    SATTERFIELD, et al.,
15                        Defendants.
16

17           Jorge Fernandez requests the appointment of counsel to represent him in this action. (Doc.

18   14.) Plaintiffs do not have a constitutional right to appointed counsel in section 1983 actions,

19   Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney

20   to represent a party under 28 U.S.C. § 1915(e)(1). See Mallard v. U.S. Dist. Court, 490 U.S. 296,

21   304-05 (1989). However, in “exceptional circumstances,” the Court may request the voluntary

22   assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

23           Because the Court has no reasonable method of securing and compensating counsel, the

24   Court will seek volunteer counsel only in extraordinary cases. In determining whether

25   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

26   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

27   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

28   ///
 1          The Court does not find the required exceptional circumstances in this case. Even if the

 2   Court assumes that Plaintiff is not well versed in the law and has made serious allegations that, if

 3   proven, would entitle him to relief, his case is not extraordinary. The Court is faced with similar

 4   cases almost daily. In addition, at this stage in the proceedings, the Court cannot make a

 5   determination on whether Plaintiff is likely to succeed on the merits; and, based on a review of

 6   the records in this case, the Court does not find that Plaintiff cannot adequately articulate his

 7   claims. See id.

 8          In his motion, Plaintiff alleges that Defendants are continuing to harass him. (See Doc. 14

 9   at 1-2.) Though Plaintiff’s allegations do not satisfy the “exceptional circumstances” standard
10   articulated above, the Court notes that Plaintiff may pursue a new civil rights action based on

11   constitutional violations that occur(ed) after he initiated the present action.

12          For the foregoing reasons, the Court DENIES Plaintiff’s motion for the appointment of

13   counsel without prejudice.

14
     IT IS SO ORDERED.
15

16      Dated:     February 27, 2020                             /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28

                                                         2
